Name: Council Decision (EU) 2018/2003 of 20 September 2016 on the signing, on behalf of the Union, and provisional application of the Agreement between the European Union and the Government of the Republic of the Philippines on certain aspects of air services
 Type: Decision
 Subject Matter: international affairs;  European construction;  air and space transport;  Asia and Oceania
 Date Published: 2018-12-18

 18.12.2018 EN Official Journal of the European Union L 322/1 COUNCIL DECISION (EU) 2018/2003 of 20 September 2016 on the signing, on behalf of the Union, and provisional application of the Agreement between the European Union and the Government of the Republic of the Philippines on certain aspects of air services THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By its Decision of 5 June 2003, the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with an agreement at Union level. (2) On behalf of the Union, the Commission has negotiated an Agreement with the Government of the Republic of the Philippines on certain aspects of air services (the Agreement). The negotiations were successfully concluded by the initialling of the Agreement on 10 February 2016. (3) The objective of the Agreement is to bring bilateral air services agreements between ten Member States and the Republic of the Philippines in line with Union law. (4) The Agreement should be signed on behalf of the Union, subject to its conclusion at a later date. (5) In order to bring about the benefits of the Agreement as soon as possible, it should be applied on a provisional basis, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement between the European Union and the Government of the Republic of the Philippines on certain aspects of air services is hereby authorised, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union, subject to its conclusion. Article 3 Pending its entry into force, the Agreement shall be applied on a provisional basis as from the first day of the month following the date on which the parties have notified each other of the completion of the procedures necessary for this purpose (1). Article 4 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 8(2) of the Agreement. Article 5 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 September 2016. For the Council The President I. KORÃ OK (1) The date from which the Agreement will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council.